                       EXHIBIT 1




Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47   Desc
                    Exhibit 1 to Statement of Facts Page 1 of 85
Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47   Desc
                    Exhibit 1 to Statement of Facts Page 2 of 85
Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47   Desc
                    Exhibit 1 to Statement of Facts Page 3 of 85
                       EXHIBIT 2




Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47   Desc
                    Exhibit 1 to Statement of Facts Page 4 of 85
Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47   Desc
                    Exhibit 1 to Statement of Facts Page 5 of 85
Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47   Desc
                    Exhibit 1 to Statement of Facts Page 6 of 85
Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47   Desc
                    Exhibit 1 to Statement of Facts Page 7 of 85
Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47   Desc
                    Exhibit 1 to Statement of Facts Page 8 of 85
Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47   Desc
                    Exhibit 1 to Statement of Facts Page 9 of 85
Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47   Desc
                   Exhibit 1 to Statement of Facts Page 10 of 85
Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47   Desc
                   Exhibit 1 to Statement of Facts Page 11 of 85
Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47   Desc
                   Exhibit 1 to Statement of Facts Page 12 of 85
Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47   Desc
                   Exhibit 1 to Statement of Facts Page 13 of 85
Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47   Desc
                   Exhibit 1 to Statement of Facts Page 14 of 85
Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47   Desc
                   Exhibit 1 to Statement of Facts Page 15 of 85
Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47   Desc
                   Exhibit 1 to Statement of Facts Page 16 of 85
Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47   Desc
                   Exhibit 1 to Statement of Facts Page 17 of 85
Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47   Desc
                   Exhibit 1 to Statement of Facts Page 18 of 85
Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47   Desc
                   Exhibit 1 to Statement of Facts Page 19 of 85
Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47   Desc
                   Exhibit 1 to Statement of Facts Page 20 of 85
Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47   Desc
                   Exhibit 1 to Statement of Facts Page 21 of 85
Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47   Desc
                   Exhibit 1 to Statement of Facts Page 22 of 85
Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47   Desc
                   Exhibit 1 to Statement of Facts Page 23 of 85
Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47   Desc
                   Exhibit 1 to Statement of Facts Page 24 of 85
Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47   Desc
                   Exhibit 1 to Statement of Facts Page 25 of 85
Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47   Desc
                   Exhibit 1 to Statement of Facts Page 26 of 85
Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47   Desc
                   Exhibit 1 to Statement of Facts Page 27 of 85
Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47   Desc
                   Exhibit 1 to Statement of Facts Page 28 of 85
Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47   Desc
                   Exhibit 1 to Statement of Facts Page 29 of 85
Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47   Desc
                   Exhibit 1 to Statement of Facts Page 30 of 85
Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47   Desc
                   Exhibit 1 to Statement of Facts Page 31 of 85
Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47   Desc
                   Exhibit 1 to Statement of Facts Page 32 of 85
Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47   Desc
                   Exhibit 1 to Statement of Facts Page 33 of 85
Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47   Desc
                   Exhibit 1 to Statement of Facts Page 34 of 85
Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47   Desc
                   Exhibit 1 to Statement of Facts Page 35 of 85
Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47   Desc
                   Exhibit 1 to Statement of Facts Page 36 of 85
Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47   Desc
                   Exhibit 1 to Statement of Facts Page 37 of 85
Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47   Desc
                   Exhibit 1 to Statement of Facts Page 38 of 85
Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47   Desc
                   Exhibit 1 to Statement of Facts Page 39 of 85
Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47   Desc
                   Exhibit 1 to Statement of Facts Page 40 of 85
Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47   Desc
                   Exhibit 1 to Statement of Facts Page 41 of 85
Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47   Desc
                   Exhibit 1 to Statement of Facts Page 42 of 85
Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47   Desc
                   Exhibit 1 to Statement of Facts Page 43 of 85
Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47   Desc
                   Exhibit 1 to Statement of Facts Page 44 of 85
Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47   Desc
                   Exhibit 1 to Statement of Facts Page 45 of 85
Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47   Desc
                   Exhibit 1 to Statement of Facts Page 46 of 85
Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47   Desc
                   Exhibit 1 to Statement of Facts Page 47 of 85
Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47   Desc
                   Exhibit 1 to Statement of Facts Page 48 of 85
Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47   Desc
                   Exhibit 1 to Statement of Facts Page 49 of 85
Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47   Desc
                   Exhibit 1 to Statement of Facts Page 50 of 85
Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47   Desc
                   Exhibit 1 to Statement of Facts Page 51 of 85
Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47   Desc
                   Exhibit 1 to Statement of Facts Page 52 of 85
Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47   Desc
                   Exhibit 1 to Statement of Facts Page 53 of 85
Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47   Desc
                   Exhibit 1 to Statement of Facts Page 54 of 85
                       EXHIBIT 3




Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47   Desc
                   Exhibit 1 to Statement of Facts Page 55 of 85
Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47   Desc
                   Exhibit 1 to Statement of Facts Page 56 of 85
                       EXHIBIT 4




Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47   Desc
                   Exhibit 1 to Statement of Facts Page 57 of 85
                                                        Confidential




  From: Brooks Holcomb brooks@bholcomblaw.com            @
Subject:   RE: Bridge Ent. & Diego Pops Total Debt (Revised)
   Date:   March 9, 2016 at 6:26 PM
     To:   Norma Dinh (N.Dinh@cakewalkmanagement.com) N.Dinh @cakewalkmanagement.com
    Ce: Chad Landau (c.landau@cakewalkmanagement.com) c.landau@cakewalkmanagement.com, rjocque@aol.com



Norma: Did you have a chance to get to this?


From: Brooks Holcomb
Sent: Wednesday, March 02, 2016 5:06 PM
To: Norma Dinh (N.Dinh@cakewalkmanagement.com)
Cc: Chad Landau (c.landau@cakewalkmanagement.com)
Subject: FW: Bridge Ent. & Diego Pops Total Debt (Revised)


Can you please update the attached sheet that you previously provided below? A few obvious
updates/revisions are:


DP no longer owes LHH S35K, but instead owes an additional $35K to BKN Management
John Moon’s $315K should notbe listed asit is not a debt (it’s a capital contribution already accounted
for on the Schedule A to the Operating Agreement)
The monies owed to CW for mgt. fees may need to be updated




From: Norma Dinh [mailto:n.dinh@cakewalkmanagement.com]
Sent: Wednesday, December 23, 2015 4:27 PM
To: Ryan Jocque; Brooks Holcomb; Chad Landau
Subject: Bridge Ent. & Diego Pops Total Debt (Revised)


Please disregard the previous debt sheet I provided as there were a few errors. Attached is the
revised doc.




  Bridge Ent & Diego Pops
           Debt.docx




  Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47                               Desc
                     Exhibit 1 to Statement of Facts Page 58 of 85
                                                        Confidential                                JOCQUE 002074
                       EXHIBIT 5




Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47   Desc
                   Exhibit 1 to Statement of Facts Page 59 of 85
Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47   Desc
                   Exhibit 1 to Statement of Facts Page 60 of 85
                       EXHIBIT 6




Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47   Desc
                   Exhibit 1 to Statement of Facts Page 61 of 85
DocuSign Envelope ID: 69333EDB-1B8F-4686-881E-696EAC04D587




         1

         2
         3

         4

         5
           Dennis I. Wilenchik, #005350
         6 Ross P. Meyer, #028473
           admin@wb-law.com
         7 Attorneys for Plaintiff John Moon

         8                      IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                                        IN AND FOR THE COUNTY OF MARICOPA
         9
               CHAD LANDAU, et. al.,                                        Case No.: CV2018-007262
       10

       11                                        Plaintiffs,             DECLARATION OF JOHN MOON
       12                 vs.
                                                                                (Assigned to the
       13                                                                  Honorable Daniel G. Martin)
       14      RYAN and CAITLIN JOCQUE, husband
               and wife,
       15                                        Defendants.
       16

       17            I, John Moon, make this Declaration of my own knowledge and I am competent to testify

       18 to the matters contained herein.

       19            1.         I, John Moon, am over 18 years of age.

       20            2.         I purchased thirty-five (35) membership interest points in Diego Pops, LLC, an

       21                       Arizona limited liability company (“Diego Pops”) on October 21, 2014 for

       22                       $315,000.

       23            3.         I sold my thirty-five (35) membership interest points in Diego Pops on or around

       24                       March 20, 2017 for $332,500.

       25
          Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47                   Desc
                             Exhibit 1 to Statement of Facts Page 62 of 85
DocuSign Envelope ID: 69333EDB-1B8F-4686-881E-696EAC04D587




         1           4.      In late 2016 to early 2017, Ryan Jocque and I began discussing a potential buyout
         2 of my membership interest in Diego Pops.

         3           5.      Jocque and I negotiated the terms of my buyout.
         4           6.      During the time I was a member of Diego Pops, I never received a distribution.
         5           7.      I did not receive a distribution from Diego Pops on or around February 21, 2017.
         6           8.      Jocque did not disclose to me that distributions were issued and then voided on or
         7 around February 21, 2017.

         8           9.      Jocque did not disclose that Diego Pops would be issuing distributions to members
         9 immediately after my membership interest was purchased.

       10            10.     Had I known that Diego Pops planned to issue distribution checks, I would not have
       11 sold my membership interest in Diego Pops, because I would have received a significant

       12 distribution.

       13            11.     Had I known that Diego Pops was successful enough to issue significant
       14 distributions, I would have held onto my membership interest, taken distributions, and then

       15 decided to sell or hold onto my membership interest as I would have understood Diego Pops had

       16 become a substantially profitable business.

       17            12.     I declare under penalty of perjury that the foregoing is true and correct.
                                            12/16/2019
       18            EXECUTED on ________________________.
       19

       20
                                                             John Moon
       21

       22

       23
       24

       25
          Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47                        Desc
                             Exhibit 1 to Statement of Facts
                                                        2    Page 63 of 85
                        EXHIBIT 7




Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47   Desc
                   Exhibit 1 to Statement of Facts Page 64 of 85
From: Ryan Jocque <rjocque@aol.com>
Sent: Wednesday, February 15, 2017 3:10 PM MST
To: c.landau@cakewalkmanagement.com <c.landau@cakewalkmanagement.com>
Subject: moon
Chad,

I guess there is little to negotiate. Just have Moon agree to the following

- Immediate buyout of 100% of equity in Diego Pos and Montuak at original price invested
- 2 separate agreements
- 100K due to seller upon signing
- 12 months to pay remainder



Ryan Jocque
7328 E Stetson Drive
Scottsdale 85251




        Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47           Desc
                           Exhibit 1 to Statement of Facts Page 65 of 85
                        EXHIBIT 8




Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47   Desc
                   Exhibit 1 to Statement of Facts Page 66 of 85
                                                    Confidential




                                MEMBERSHIP INTEREST PURCHASE AGREEMENT                                                    .

         This Membership Interest Purchase Agreement (the “Agreement”) is entered into as of March 15, 2017 (the
“Effective Date”), by and between John Moon {ihe “Seller”), and Ryan Jocque @Buyer”).


         WHEREAS,Seller currently owns a Thirty Five percent (35%) ownership interest in Diego Pops LLC, an
Arizona limited liability company (the “Membership Interest”); and

         WHEREAS,Seller desires to sell and Buyer desires to purchase the Membership Interest, on the terms and
conditions set forth in this Agreement.

         NOW, THEREFORE, in consideration of the promises and the respective representations, warranties, covenants,
and agreements contained herein, and other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, each intending to be legally bound, agree as follows:

                                                     ARTICLE ONE
                                                  PURCHASE AND SALE

         Li       Saleof Membership Interest.        Upon execution of this Agreement by all parties, Seller does hereby
assign, grant, bargain, sell, convey, transfer and deliver to Ryan Jocque all of his right, title and interest in the Membership
Interest, free and clear of all claim, liens and encumbrances.     The transferred Membership Interest includes all claims,
causes of action, or other tights whatsoever, whether known, unknown, suspected, contingent or fixed, Hquidated or
unliquidated, matured or un-matured, in law, equity or otherwise, arising out of or in any way related to the Membership
Interest,

         12       Purchase Price. The total purchase price for the Membership Interest is Three Hundred Thirty Two
Thousand Five Hundred Dellars ($332,500.00),


         1.3      Paymentof thePurchase Price. The Purchase Price shall be paid as follows:

          (a) On or before March 20, 2017 - Gae Hundred Seventeen Thousand Five Hundred Dollars ($117,500.00) by
bank check or wire transfer {the “Cash Payment”).
         {b} Upon execution of this Agreement by all parties, Two Hundred Fifteen Thousand Dollars ($215,000) payable
in the form of a promissory note attached hereto as Exhibit |, executed by Ryan Jocque as maker and Seller as Payee (the
“Toeque Note”),


         L4       Pledge. To secure prompt payment in full when due (whether at stated maturity, by acceleration or
otherwise) of the obligations under the Jocque Note, Ryan Jocque shall execute a pledge in the form attached hereto as
Exhibit 3, pledging all of their respective right, title and interest in, to and under the Membership Interest.

         15       Further Assurances. The parties to this Agreement shall execute and deliver such additional documents
and take such additional actions as any party or its counsel may reasonably deem to be practical and necessary or advisable
in order t consummate thé transactions contemplated by this Agreement and io vest more fully in Bayer the ownership of
the Membership Interest.


                                                      ARTICLE TWO
                               SELLER'S REPRESENTATIONS AND WARRANTIES
         Seller represents and warrants that the following are true and correct: (i) Seller holds of record, and owns
beneficially, the Membership Interest, free and clear of any restrictions on transfer, taxes, security interests, options,
warrants, purchase rights, contracts, commitments, equities, claims or demands {ii} The Membership Interest represents
100%of Seller's ownership interest in Diego Pops LLC, an Arizona limited lability company: (ili) This Agreement
constitutes a legal, valid and binding obligation of Seller; (iv) The execution, delivery and performance of this Agreement
donot, and the consummation of the transactions contemplated hereby and thereby shall not violate or result in a breach of
any judgment, injunction, decree, restriction, ruling or order of any court or authority, domestic or foreign, or any laws; and
{v) no consent, approval or authorization of, or registration or filing with, any authorityis required in connection with the
execution and delivery by Seller of this Agreement.




                                                        Page 1 of 2



 Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47                                               Desc
                    Exhibit 1 to Statement of Facts Page 67 of 85
                                                   Confidential                                           JOCQUE 003364
                                                     Confidential




                                                        ARTICLE THREE
                                                        MISCELLANEOUS

            Al        Amendment,Assigns. This Agreement may be amended. modified or supplemented only by an
    instrument in writing executed by all of the parties to tris Agreement. Except as otherwise provided herein. the provisions
    hereofshall inure to the benefit of, and be binding upon the successors and permitted assignsof theparties hereto.

             32        Survival ofRepresentations,Warrantiesand Covenants, Al! representations and warrantiesmade in,
    pursuant to or in connection with this Agreement shall survive the execution and deliveryof this Agreement.

             a3       EatireAgreement. This Agreement supersede all prior agreements and understandings relating to the
    subject matter hercof. except that the obligations of any party under any agreement executed pursuant to this Agreement
    shall not be affected by this section.

             34     Severability. If any provision of this Agreement is held to be illegal, invalid or unenforceable under
    present or future laws effective during the term hereof such provision shall be filly severable and this Agreemeat shall be
    construed and enforced as if such illegal, invalid or unenforceable provision never comprised a part hereof: and the
    remaining provisions hereof shall remain in full force and effect and shall not be affected by the legal, invalid or
    unenforceable provision of by its severance herefrom, Furthermore, in liew of sach illegal, invalid or uncaforceable
    provision, there shall be added automatically as part of this Agreement, a provision as similar in its terns to suchillegal,
    invalid or unenforceable provision as may be possible and be legal, valid and enforceable.

            34        Governing Lawand Venue. This Agreement shalt be governed by. and construedin accordance with.
    the laws af the State of Arizona, Ifany action is brought to enforce or interpret this Agreement. venue for auch. action shall
    be in a court of appropriate jurisdiction in Maricopa County. Arizona.

             3.6     Counterparts.
                           Captiogs,             The captions in this Agreement are for convenience of reference only and shall
   not limit or otherwise affect any of the terms or provisions hereof, This Agreement may be executed in counterparts, each
   ofwhich shall be deemed an original, and all of which together shall constitute one and the same inarument, This
   Agreement shail be effective with the facsimile or electronic signature of any of the parties set forth below and the
   facsimile or electronic signature shall be deemed as an original signature for all purposes and the Agreement shall be
   deemed as an original for all purposes

            This Membership interest Purchase Agreement entered into as of the date first above writen.

                                                          BUYER:




                                                          ene)
                                                          x      ¥—,
                                                                          «A

                                                          SELLER:
                                                          Joha Moon




                                                           Page 2 of 2




Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47                                                      Desc
                   Exhibit 1 to Statement of Facts Page 68 of 85
                                                  Confidential                                                JOCQUE 003365
                        EXHIBIT 9




Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47   Desc
                   Exhibit 1 to Statement of Facts Page 69 of 85
DocuSign Envelope ID: FA28465B-6121-447C-B7E5-A8EF4C8A609C




         1

         2
         3

         4

         5
           Dennis I. Wilenchik, #005350
         6 Ross P. Meyer, #028473
           admin@wb-law.com
         7 Attorneys for Plaintiff John Moon

         8                    IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                                        IN AND FOR THE COUNTY OF MARICOPA
         9
               CHAD LANDAU, et. al.,                                    Case No.: CV2018-007262
       10
                                                                 DECLARATION OF CHAD LANDAU
       11                                       Plaintiffs,
       12              vs.                                                  (Assigned to the
                                                                       Honorable Daniel G. Martin)
       13

       14      RYAN and CAITLIN JOCQUE, husband
               and wife,
       15                                       Defendants.
       16

       17            I, Chad Landau, make this Declaration of my own knowledge and I am competent to testify

       18 to the matters contained herein.

       19            1. I, Chad Landau, and am over 18 years of age.

       20            2. I am the only member and manager of Landau Holcomb Holdings, LLC, an Arizona

       21                Limited Liability Company.

       22            3. In 2017, Landau Holcomb Holdings, LLC was a member of Diego Pops, LLC, an

       23                Arizona Limited Liability Company.

       24

       25
         Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47                Desc
       26                   Exhibit 1 to Statement of Facts Page 70 of 85
DocuSign Envelope ID: FA28465B-6121-447C-B7E5-A8EF4C8A609C




         1           4. On or around February 21, 2017, Landau Holcomb Holdings, LLC was issued a
         2               distribution from Diego Pops, LLC.
         3           5. At Ryan Jocque’s direction, the February 21, 2017 distribution from Diego Pops, LLC
         4               was voided.
         5           6. I declare under penalty of perjury that the foregoing is true and correct.
         6

         7           EXECUTED on December __,
                                           3 2019.


         8

         9

       10
                                                             Chad Landau
       11

       12

       13

       14

       15

       16

       17
       18

       19

       20

       21

       22

       23

       24

       25
          Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47                   Desc
       26                                               2
                             Exhibit 1 to Statement of Facts Page 71 of 85
                      EXHIBIT 10




Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47   Desc
                   Exhibit 1 to Statement of Facts Page 72 of 85
Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47   Desc
                   Exhibit 1 to Statement of Facts Page 73 of 85
                     EXHIBIT 11




Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47   Desc
                   Exhibit 1 to Statement of Facts Page 74 of 85
                   INSURANCE



      NAMED INSURED:           DIEGO POPS LLC
      POLICY NUMBER:           BKS1556405821
      POLICY PERIOD:           11/07/2014 to 11/07/2015
      REPORT DUE DATE:         11/30/2015


      This report includes the following Named Insured(s). Please indicate if any are inactive.

                DIEGO POPS LLC
                SCOTTSDALE ROAD RESTAURANT LLC

      OPERATIONS & OWNERSHIP


      Description of Operations: (Please provide a detailed description of your company’s operations)

        Pew car            Fore                      Cesta


      Please describe who you sell your products and/or provide services to:
          Poa ce
      Did you addor discontinue any operation(s) during the policy period?     Yes L] No
      If yes, please explain below. Attach additional documentation as needed.



Legal Status:
CO
O Corporation 0) Non-Profit Corporation © Partnership Sole Proprietor ttc OLLP O Closely Held Corporation


      OWNERSHIP INFORMATION :



               Name                  Title        State      Duties Performed          Gross           # of Weeks        %
                                                                                       Payroll           Active       Ownership

       Example: Bruce Smith        President        OR          Outside Sales          $100,000            52             10%



|
Qyad Docove Ar                                                                                            SL              3s
        Jehn Moon        Memby                                Poscive                                     $2.            ao
        Koy ova Hpbi uc] Member                   Az          Passe                                       Sz             Z
       bandaHelis LEC) Mire bey                   AL           fesse                                      §2




          Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47                                   Desc
                             Exhibit 1 to Statement of Facts Page 75 of 85
      PHONE RESP               Policv #:   BKS1556405821                          Request ID: 109028            Pade: 1 of 2
     NON-PAYROLL EXPOSURES:


     For eachclassification listed, please provide the monthly exposure amount based upon the corresponding premium basis.

       16910 Restaurants-w/Alcoholic Bev Receipts <30%-w/Table Serv
       4338 N Scottsdale Rd, Scottsdale, AZ 8525133
       Please provide: Dollars Of Gross Sales

         NOV         DEC    ey FEB | MAR                  APR      MAY      JUN      JUL         AUG Ee             OcT           TOTAL
         2014        2014   2015          2015   2015     2015 |   2015     2015     2015        2015    2015       2015

|
$4,300 [80 300 123, 128,500 144,500} (06,@0D| 112,200 87, G00} 40,60D 4,300| 87,000 101,200 {,21l,690
       58161 Liquor Liability
       4338 N Scottsdale Rd, Scottsdale, AZ 8525133
       Please provide: Alcohol Sales
                                                                                                                 ere




         NOV         DEC    JAN           FEB    MAR      APR      MAY      JUN      JUL         AUG     SEP.       ocT           TOTAL
        _ 2014       2014   2015          2015   2015     2015     2015     2015     2015        2015    2015       2015
                 |




|
22, 4W 3 2,000 |44770D| $3,400] OO, 2 |40,200| 43,WP 30, SUD 30,800} 71,                                21, B00] 33,700 ATG, 1 oO

        PREPARER INFORMATION
                                      oa




|
MDOC       r
     rie; oe
     e  Name:


        Signature:                                                 Date: tees
       ol)o
         Telephon e #: alee n
Email:
7
S
        Website:


        fk] By checking this box, | consent to have the information on the forms disclosed to my Agentof record.



        If you have any questions about this request, please contact your agent or you can reach us through:



                 Customer Contact Center:                          Toll Free: 1-888-224-9246



        Please return the completed documents by Email to CSIPREMAUDIT @libertymutual.com or
        by fax to 1-877-409-1537 or by mail to Premium Audit Services, PO Box 66400, London, KY 40742.



                                      This report may be verified by an auditor of the company.




         Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47                                        Desc
                            Exhibit 1 to Statement of Facts Page 76 of 85
             aren           Daliseu   #   RKCIRERANERP1                        Request   ID:   109028           Paaqe:   ?   of
                     EXHIBIT 12




Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47   Desc
                   Exhibit 1 to Statement of Facts Page 77 of 85
 1    LANG & KLAIN, P.C.
      16730 N. SCOTTSDALE RD, SUITE 101
 2    ISCOTTSDALE, ARIZONA 85253-4408
      I TELEPHONE (480) 534-4900
 3    \Pleuse e-serve filings on:
      Filing@lang-klam. corn
 4

 5    I WILLIAM G. KLAIN, #015851
      wklain@lang-klain.com (not for e-service)

 6    IKEVIN M. ESTEVEZ, #023913
      kestevez@lang-klain.com (not for e-sei-vice)

 7    JASON A. CLARK, #030765
      jclark@lang-klain.com (not for e-sei-vice)

 8    Attorneys for Defendants

 9                                          SUPERIOR COURT OF ARIZONA
                                                MARICOPA COUNTY
10

11    CHAD LANDAU, an individual and on behalf           Case No.: CV2018-007262
      of BRIDGE ENTERTAINMENT, LLC, an
12    Arizona limited liability company; BKN             DEFENDANTS' RULE 26.1 INITIAL
      INVESTMENTS, LLC, an Arizona limited               DISCLOSURE STATEMENT
13
      liability company; BKN REAL ESTATE, LLC, |
14    an Arizona limited liability company; CS
      CRA.NDLER REAL ESTATE, LLC, an                     (Assigned to Hon. Daniel G. Martin)
15    Arizona limited liability company; DIEGO
16    POPS, LLC, an Arizona limited liability
      company; DIEGO POPS HOLDINGS, LLC, an |
17    Arizona limited liability company;
      SCOTTSDALE ROAD RESTAURANT, LLC,
18
      an Arizona limited liability company; JOHN
19    MOON, an individual; EDUARDO ESCOBAR,
      an individual; D2W, LLC, an Arizona limited
20    liability company; KAREN DORIS, LLC an
      Arizona limited liability company,
21

22                      Plaintiffs,
               V.
23

24    RYAN and CAITLIN JOCQUE, husband and
      wife,
25
                        Defendants.
26

27
      RYAN and CAITLIN JOCQUE, husband and
28

     Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47                  Desc
                        Exhibit 1 to Statement of Facts Page 78 of 85
        wife,
 1
 2                    Counterclaimants,


 3 II
 4
     [CHAD LANDAU, a single man,
 5
                      Counterdefendants.

                Defendants and counterclaimants Ryan Jocque ("Jocque") and Caitlin Jocque

        (collectively the "Jocques"), pursuant to Rule 26.1 of the Arizona Rules of Civil Procedure,

     [hereby make the disclosures set forth below.

                This is a preliminary disclosure statement, based on a good faith investigation of the

     |Jocques' understanding of the dispute and the issues asserted therein. It contains information

     |known to date but does not purport to represent all information that may exist that is or may

     I later be determined to be relevant to the dispute in this case. It may be supplemented and

     [amended with information learned through further investigation and discovery, dark Equip.

     \Co. v. Ariz. Property & Casualty Ins., 189 Ariz. 433 (App. 1997). Nothing herein is an

     I admission that the documents, testimony, or information disclosed herein is admissible.
16
                I. Factual Bases for Claims and Defenses
17
                This matter relates to certain business relationships between Plaintiff Chad Landau|

     IC'Landau"), Plaintiff John Moon ("Moon"), Plaintiff D2W, LLC ("D2W"), and Plaintiff Karen]

     [Doris, LLC ("Karen Doris") (collectively "Plaintiffs"), and Defendant Jocque that involve|

     [various entities. Plaintiffs' claims do not, however, arise from the actual operation of those|

     [business relationships. Instead, Plaintiffs' claims are based on wild and unfounded conspiracy

     Itheories that Landau has fabricated and stoked.
23
                As reflected in his many stream-of-consciousness emails, the target ofLandau's ire shifts|

        regularly. For much of the parties' relationship, Jocque was, according to Landau, a "hero" and

     I a "god," who "gave [Landau] his start and taught [Landau] his knowledge." Meanwhile, Moon!
26
     |was a "vicious and vindictive" "paranoid psycho" who was "FUCKING NUTS" and was "not

      [making sober decisions based off facts," according to Landau. Moon, for his part, viewed

                                                       -2-
     Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47                  Desc
                        Exhibit 1 to Statement of Facts Page 79 of 85
 1    Landau as "a thorn" for whom it was "time to put on the walking shoes and start over at a lower

 2    level of management." Indeed, the animosity between Moon and Landau is, upon information

 3    and belief, the reason that Landau manufactured the conspiracy theories upon which Plaintiffs'

 4    claims are based. It appears that Landau prefers attempting to position Jocque as a common|

 5    enemy, over addressing the numerous issues that exist between Moon and Landau.

 6                   A. The Parties

 7           Jocque is a businessman and restaurateur with ownership interests in, and manageriall

 8    positions with, various businesses in and around Scottsdale. Jocque first met Landau in or about]

 9    2005 or 2006, when Landau began working as a promoter for a nightclub in which Jocque had]

10    an ownership interest. Landau continued this work for approximately five years before]

11    resigning in or about 2010 to open his own nightclubs. Landau's independent ventures were,]

12    however, unsuccessful, and all closed in a few years.

13           In or about 2013, Landau approached Jocque about opening a late night diner in an

14    available space located at 7158 E. 5 Avenue in Phoenix. Jocque did not see potential for

15    another diner and, therefore, declined Landau's offer. Jocque was, however, interested in the

16    location for a fast casual restaurant concept that he had developed. The concept centered around

17    serving good-tasting, nutritious food that was crafted from whole ingredients. Ultimately,]

18    Jocque's concept became the Original Chop Shop and Landau was given the opportunity to

19    become a member of the limited liability company that owned the restaurant.

20           As a result of the success of the Original Chop Shop, Jocque and Landau (along with|

21    others) subsequently became co-members (either directly or indirectly) of various other Arizona]

22    limited liability companies. These include the following companies (collectively the "Business]

23    Entities"), all of which are Plaintiffs in this action:

24                   1. BKN Real Estate, LLC ("BKN Real Estate"), of which Jocque owns 50

25    percent and Karen Doris owns 50 percent.

26                   2. BKN Investments, LLC ("BKN Investments"), of which Jocque owns 50|

27    percent and Karen Doris owns 50 percent.

28
                                                         -3-
     Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47                Desc
                        Exhibit 1 to Statement of Facts Page 80 of 85
 1                  3. CS Chandler Real Estate, LLC ("CSCRE"), of which Jocque owns 50|

 2    percent and BKN Real Estate owns 50 percent.

 3                  4. Scottsdale Road Restaurant, LLC ("SRR"), of which Jocque owns 50|

 4    percent and BKN Real Estate owns 50 percent.

 5                  5. Diego Pops Holdings, LLC ("DP Holdings"), which is owned entirely by

 6    BKN Investments.

 7                  6. Bridge Entertainment, LLC ("Bridge Entertainment"), which is owned]

 8    by: (1) Ryan Jocque, 42.5 percent; (2) William Asher, 27.5 percent; (3) URI Investments, 9.5|

 9    percent; (4) D2W, 7.5 percent; (5) Yianni, LLC, 6 percent; (6) Karen Doris, 5 percent; (7) Ray|

10    Olivea Holdings, 1 percent; (8) MiCamp Solutions, LLC, 1 percent; and

11                  7. Diego Pops, LLC ("Diego Pops") is owned by: (1) Ryan Jocque, 70|

12    percent; (2) Marcia Bower, 9.5 percent; (3) D2W, LLC, 7.5 percent; (4) Mr. Landau, 5 percent;]

13    (5) Eduardo Escobar, 3 percent; (6) Brooks Holcomb, 3 percent; (7) MiCamp Solutions, LLC, 1|

14    percent; (8) Leonard Bower, 1 percent.

15           According to Landau, any success that he experienced in the restaurant and/or nightclub|

16    industry is attributable to Jocque. Among other things, Landau has stated that: (1) Jocque was

17    an individual that Landau "looked up to... like a hero;" (2) he "highly respected" Jocque; (3) he

18    had "a massive amount of respect and appreciation for everything [Jocque had] contributed as

19    the biggest difference maker and most valuable role [Jocque] play[ed] in this incredible

20    company;" (4) "we all know [R]yan [J]ocque is god;" (5) Jocque "gave [Landau] his start and

21    taught [Landau] his knowledge, which [Landau] will never forget; (6) he would "always look up

22    to [Jocque]; and (7) he wanted to be "a better partner in the future or just a better leader like|

23    [Jocque]." Indeed, in early 2017, Landau was begging "to just leave [his] cell phone behind

24    and take a trip with [Jocque] wherever."

25           Conversely, during the course of Jocque's and Landau's business relationship, Landau,

26    by his own admission, performed poorly in his roles as a member and/or manager of the

27    |Business Entities. Among other things, Landau admitted that he: (1) was "a cocky overly

28
                                                     -4-
     Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47                 Desc
                        Exhibit 1 to Statement of Facts Page 81 of 85
 1    Liquor Licenses and Control, 162 Ariz. 415, 421, 783 P.2d 1207, 1213 (App. 1989)

 2    ("Generally, injurious falsehood is the publication of matter derogatory to the plaintiffs

 3    ibusiness which is calculated to prevent others from dealing with him.").

 4           III. Witnesses Expected to be Called at Trial

 5           The Jacques are still assessing what persons with relevant knowledge may be necessary

 6    to testify at a trial. Accordingly, they have not made any final determinations as to hearing or

 7    itrial wittiesses. At this time, they are expected to call the following persons as witnesses at a|

 8    hearing and/or trial:

 9                   1. Ryan Jocque
                          c/o Lang & Klain, P.C.
10                            6730 N.'Scottsdale Rd., Ste. 101
                              Scottsdale, AZ 85253
11                            (480)534-4900
12
             Jocque is a defendant and counterclaimant in his individual capacity in this action. He
13
      [will testify consistent with the facts described above in which he was involved or otherwise!
14
      [witness to regarding the dealings, documents, and history of the various business entities and his|
15
      (management thereof, as well as his interactions with Landau.
16
                     2. Caitlin Jocque
17                            c/o Lang &"Klain, P.C.
                              6730 N:Scottsdale Rd, Ste. 101
18                            Scottsdale, AZ 85253
                              (480)534-4900
19
             Caitlin Jocque is a defendant and counterclaimant in this action. She will testify
20
      I consistent with the facts described above in which she was involved or otherwise witness tol
21
      [regarding the management of the business entities and related monies, as well as her lack of]
22
      engagement in any misappropriation of funds for non-business related expenses.
23
                     3. Norma Black
24
             Ms. Black has worked as a bookkeeper for various of the Business Entities included as|
25
      Plaintiffs in this action. She is expected to testify regarding her bookkeeping work, the operation
26
      I of the various Business Entities, and the factual basis for the Jacques' defense in this matter.
27

28
                                                       -24-
     Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47                    Desc
                        Exhibit 1 to Statement of Facts Page 82 of 85
                      13. AdamTrenk
 1                         Rose Law Group, Partner
                           7144 Stetson Drive, Suite 300
 2                           Scottsdale,AZ 85251
                             (480) 240-5647
 3
                Mr. Trenk has worked as an attorney on behalf of John Moon and Landau, particularly]
 4
      regarding the negotiations over the Bridge Entertainment and Diego Pops buyouts. To the extent]
 5
      that the attorney-client privilege regarding his communications in these matters has been|
 6
      waived, he is expected to testify regarding the factual basis for the claims and defenses in this|
 7
      matter.
 8
                      14. Brooks Holcomb
 9                         Brooks J. Holcomb, PLLC
                             3103 South Fairfield Drive
10                           Tempe, AZ 85282-4020
                                  369-6961
11
                Mr. Holcomb has been involved with the various Business Entities at times relevant to|
12
      this dispute, including as general counsel. To the extent matters are not protected by the|
13
      attomey-client privilege, Mr. Holcomb is expected to testify regarding the factual basis for the
14
      claims, defenses, and counterclaims in this matter.
15
                      15. Chris Fox
16                         Contact information unknown at this time

17              Chris Fox has worked as an associate of Landau's during time periods relevant to this|

18    matter and been involved in various aspects of the operations of certain of the Business Entities.|

19    He is expected to testify as an adverse witness with respect to the factual basis for the claims,!

20    defenses, and counterclaims in this matter.

21                    16. Jon Shoop, CPA^(pr other representative ofSkoda Minotti)
                            Skoda Minotti, CPAs, Business & Financial Advisors
22                          3320 West Market Street, Suite 300
                             Fairiawn, Ohio 44333
23                           (330)668-1100
24              Skoda Minotti performed various tax-return and accounting services on behalf of certainl

25    of the Business Entities, and Landau at one point requested that Skoda Minotti perform a|

26    forensic audit of those entities. Mr. Schoop (or an appropriate alternate representative ofSkoda

27

28
                                                      -27-
     Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47                 Desc
                        Exhibit 1 to Statement of Facts Page 83 of 85
 1           DATED this 16th day of July, 2019.

     || LANG & KLAIN, P.C.
 3

 4 || BV:—^CA-.
           By:
                                                     William G. Kl
                                                     Kevin M.
                                                     Kevin M.Este^
                                                              Estevez
                                                     Jason A. dark
                                                     Attorneys for Defendants
 7

 8
      [ORIGINAL mailed and emailed this same date to:
 9
      [Robert T. Mills
10    Sean Anthony Woods
      Jordan C. Wolff
11    Mills + Woods. PLLC
      5055 North 12m Street, Suite 101
12    Phoenix, AZ 85014
       rmills(%millsandwoods.com
13     swoods(%millsandwoods.com
       iwolff(%millsandwoods.com
14     Attorneys for Plaintiffs John Moon, Eduardo
      \Escobar andD2W, LLC
15
      I Andrew Ashworth
16     Gabriel & Ashworth, P.C.
       10105 E. Via Linda, Suite 103, No. 392
17    Scottsdale, AZ 85258
      Andrew(%gabrielashworth.com
18    Attorneys for Plaintiffs ChadLandau and Karen Doris, LLC

19    |Adriane J. Hofmeyr
      |Hofmeyr Law PLLC
20     31 N. 6th Avenue, Suite 105-466
       Tucson,AZ 85701
21    Filings(%hofmeyrlaw.com
       Adriane(%hofmeyrlaw. corn
22    \Attorneys for Plaintiffs ChadLandau and Karen Doris, LLC

23
         ': /s/Lisa Plisko
24

25

26

27

28
                                                     -30-
     Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47   Desc
                        Exhibit 1 to Statement of Facts Page 84 of 85
    1 i| VERIFICATION
    2 I '. Under penalty of perjury, I declare as follows:

   .3 || I am one of the defendants in this action. I have read the attached Defewkmts' Rule

    4 I 26,} Initial Disclosure Statement and am familiar with its content. I declare that its content

    5 I is true to the best of my personal knowledge, except as'to those matters stated upon

    6 I irifemiation and belief, and as to those matters, I believe them to be true. Because I am not
                                                                    —
    7 || ail attorney, I make no declarations concerning thelegaj arguments made herein.

   8 I , 'EXECUTED this 14. day of July, 2019.
    9
   10
                                                      ^.^i
                                                      Rya'{0ocqu<



   13
   14

   15

   16
   17
   18
   19
  20
  21
  22
  23
  24

  25
  26
  27
  28


Case 2:20-ap-00169-DPC Doc 26-2 Filed 09/21/20 Entered 09/21/20 13:28:47                   Desc
                   Exhibit 1 to Statement of Facts Page 85 of 85
